           Case 7:21-cv-02823 Document 1 Filed 04/01/21 Page 1 of 17




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
__________________________________________x
ELIZABETH CORN, on behalf of herself      :
and all others similarly situated,        :
                                          :
                           Plaintiff,     :         CLASS ACTION COMPLAINT
                                          :         AND JURY DEMAND
         -against-                        :
                                          :         No. 21-CV-2823
RECOVERY MANAGEMENT SERVICES, :
INC.,                                     :
                                          :
                           Defendant.     :
__________________________________________x

            CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE
                 FAIR DEBT COLLECTION PRACTICES ACT

                               Preliminary Statement

      1.     This is an action for actual and statutory damages, brought by Plaintiff

Elizabeth Corn, on behalf of herself and other similarly situated consumers, against

Defendant Recovery Management Services, Inc. (“RMS”). Plaintiff seeks relief for

RMS’s violations of the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §

1692 et seq., which prohibits debt collectors from engaging in abusive, deceptive,

and unfair practices and collecting and attempting to collect unlawful costs and

fees. Plaintiff also seeks relief for RMS’s violations of New York General Business

Law § 349 (“GBL § 349”), which prohibits deceptive acts or practices in the conduct

of any business, trade or commerce or in the furnishing of any service.




                                          1
           Case 7:21-cv-02823 Document 1 Filed 04/01/21 Page 2 of 17




                                Jurisdiction and Venue

      2.     This Court has federal question jurisdiction pursuant to 28 U.S.C. §

1331 as Plaintiff’s claims, and those brought on behalf of the proposed classes

defined herein, arise under 15 U.S.C. § 1692, et seq.

      3.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) since

Defendant RMS collects debts and sends collection correspondence here and

therefore, the activities giving rise to Plaintiff’s cause of action occurred here.

                                          Parties

      4.     Plaintiff is a citizen of the State of New York with a permanent

residence located within this district.

      5.     Plaintiff is a “consumer,” as that term is defined by § 1692a(3) of the

FDCPA, in that the alleged debt Defendant sought to collect from her is a consumer

debt, allegedly incurred for personal, family or household purposes and allegedly

owed to original creditor the University of Arizona.

      6.     Defendant RMS is an Illinois corporation registered to do business in

the State of New York and with a registered agent located in Albany, New York.

      7.     Defendant is a “debt collector” as that term is defined by § 1692a(6) of

the FDCPA in that it is regularly engaged, for profit, in the collection of debts

allegedly owed by consumers.

      8.     Defendant uses instrumentalities of interstate commerce and the mails

in pursuit of its business, the principal purpose of which is the collection of debts.




                                            2
              Case 7:21-cv-02823 Document 1 Filed 04/01/21 Page 3 of 17




      9.       Defendant was hired by the University of Arizona to collect tuition

debts and demand excessive fees in connection with its collection efforts.

                       Factual Allegations Common to All Counts

      10.      In September 2019, Plaintiff Elizabeth Corn was rejected for additional

student loans to assist in paying for her continuing college studies at the University

of Arizona.

      11.      Upon such rejection, Plaintiff Elizabeth Corn, her mother Marissa

Corn, and her father Daniel Corn, were searching for additional loan and payment

arrangement options with the University of Arizona.

      12.      Plaintiff was unable to register for classes and was refused her first-

year transcripts, yet Plaintiff and her family continued to try and work with the

University’s Bursar’s office to make payment arrangements to settle the

outstanding accumulated charges so that Elizabeth could continue her college

education.

      13.      In March 2020, due to the COVID-19 pandemic, Plaintiff’s mother lost

her job and the family’s remaining option going forward was to cash out a 401(k)

retirement plan to pay the University bill.

      14.      On or about May 8, 2020, the University informed Plaintiff it would

not offer any flexibility with the payment arrangement and would require a

cashier’s check for payment in full. Because they were requesting a 401(k) plan

distribution, Daniel Corn advised the University they would be making payment in

full of the outstanding charges on Elizabeth’s account in the coming days but there




                                            3
            Case 7:21-cv-02823 Document 1 Filed 04/01/21 Page 4 of 17




were several steps that needed to be completed to get the funds per the 401(k) plan

manager.

      15.    On or about May 11, 2020, the University informed Daniel Corn that

Elizabeth’s account had been transferred to RMS for collections.

      16.    On or about May 16, 2020, RMS sent Plaintiff an initial collection

letter. See Exhibit A, May 16, 2020 letter.

      17.    RMS’s letter advised Plaintiff that she owed $21,425.16 in “principal”

and $6,399.72 in “collection costs.” See Exhibit A.

      18.    On or about June 18, 2020, RMS sent Plaintiff a second collection

letter. See Exhibit B, June 18, 2020 letter.

      19.    RMS’s letter advised Plaintiff that she owed a “total due” and

“balance” of $27,824.88. See Exhibit B.

      20.    Given that Plaintiff knew the University had already assessed late fees

on her account prior to sending it to RMS, she questioned the $6,399.72. After all,

RMS had only sent two form collection letters.

      21.    On or about August 21, 2020, RMS responded to Plaintiff’s request for

debt validation. RMS informed Plaintiff that her balance was $27,831.28, different

from the amounts sought in the May and June 2020 letters, and enclosed an

accounting from the University.

      22.    RMS’s May and June 2020 letters did not indicate the balance would

increase over time if payment was not made promptly but the University’s




                                          4
            Case 7:21-cv-02823 Document 1 Filed 04/01/21 Page 5 of 17




accounting Plaintiff in RMS’s validation response included an even higher “RMS

Collection Fee” of $6,406.12.

      23.    The University’s accounting included a myriad of “past due balance

charges,” in addition to the “RMS Collection Fee” of $6,406.12.

      24.    Plaintiff and her father Daniel attempted to negotiate the RMS

collection cost or fee to no avail. RMS never provided a breakdown of what

comprised its cost or fee, but it appears to be approximately 30% of the outstanding

University balance, including late fees.

      25.    Because the University refused to allow Plaintiff to enroll in classes or

receive her transcripts, Plaintiff’s family was forced to pay the balance in full,

including the unlawful fees and costs, under duress to the University of Arizona.

                                   Class Allegations

      26.    Plaintiff seeks relief on behalf of herself two classes of similarly

situated consumers.

      27.    Class A is defined as:

             (a) All New York consumers to whom RMS sent a letter, (b) seeking to
             collect collection “costs” of approximately 30% or more in addition to
             alleged unpaid charges due to the University of Arizona that were not
             previously authorized, (c) in the year prior to the filing of this Complaint,
             (d) in a form letter substantially similar or materially identical to the
             form of the May 16, 2020 initial letter (Exhibit A) sent to Plaintiff, and
             (e) which letter was not returned by the postal service as undeliverable.

      28.    Class B is defined as:

             (a) All New York consumers to whom RMS sent a letter, (b) seeking to
             collect collection “costs” of approximately 30% or more in addition to
             alleged unpaid charges due to the University of Arizona that were not
             previously authorized, (c) in the three years prior to the filing of this



                                           5
            Case 7:21-cv-02823 Document 1 Filed 04/01/21 Page 6 of 17




             Complaint, (d) in a form letter substantially similar or materially
             identical to the form of the May 16, 2020 initial letter (Exhibit A) sent
             to Plaintiff, (e) which letter was not returned by the postal service as
             undeliverable, and (f) who paid any portion of the collection “costs”
             being collected by RMS.

      29.    To the extent discovery reveals a more appropriate class definition,

Plaintiff will seek leave of court to so amend or shall file the proper motion under

Fed. R. Civ. P. 23.

      30.    The classes as plead are so numerous that joinder of all members is

impractical. RMS’s collection cost or fee with the University of Arizona appears to

be percentage-based and accordingly, would be uniformly applied to all collection

accounts. Moreover, according to its website, RMS holds itself out as having specific

expertise in “Higher Education Collection,” and therefore, it is reasonable to infer

that RMS’s form letter at issue was sent to well over the forty-person threshold

upon which classes are deemed appropriately numerous.

      31.    There are questions of law and fact common to the classes that

predominate over any questions affecting only individual class members. The

principal question at issue is whether RMS violated §§ 1692e and f of the FDCPA

and GBL § 349 by attempting to collect and, in some cases, collecting, unlawful

collection costs or fees that bear no reasonable relation to the University’s retention

of RMS or work performed. The University’s agreement with its students states

that it may, “use outside collection agencies, report to credit bureaus, and assess

related fees.” (emphasis added).




                                           6
            Case 7:21-cv-02823 Document 1 Filed 04/01/21 Page 7 of 17




      32.    Plaintiff’s claims are typical of the class members’ claims because they

arise from the same operative facts (the sending of a materially identical letter) and

are predicated on the same legal theories (the false and misleading nature of RMS’s

assessment of collection “costs” and the unfair practice of demanding same when

such fees have not been earned or incurred).

      33.    There are no individual questions of fact, other than whether a class

member received an offending letter and payments made for purposes of calculating

actual damages, a question that can be determined by a ministerial inspection of

RMS’s records.

      34.    Plaintiff will fairly and adequately protect the interests of the classes.

Plaintiff is committed to vigorously prosecuting this matter, has agreed to serve as

a class representative, and has retained counsel experienced in handling class

actions and claims involving unlawful debt collection practices. Neither Plaintiff

nor her counsel have any interests that might cause them to not vigorously pursue

this claim on behalf of the class.

      35.    This action should be maintained as a class action as the prosecution of

separate actions by individual class members creates a substantial risk of

inconsistent or varying adjudications and could establish incompatible standards of

debt collector conduct. Furthermore, the prosecution of separate actions could

result in adjudications of individual member claims that could be dispositive of the

interests of other members not parties to the adjudications or could substantially

impair and/or impede the ability of such individuals to protect their interests.




                                           7
             Case 7:21-cv-02823 Document 1 Filed 04/01/21 Page 8 of 17




       36.    A class action is a superior method for the fair and efficient

adjudication of this controversy. The interest of class members in individually

controlling the prosecution of separate claims against Defendant is small as the

maximum statutory damages in an individual action under the FDCPA is $1,000.

Management of the class claims in this case is likely to present significantly fewer

difficulties than those presented in many other class cases and the identities of

individual class members may be easily obtained from Defendant’s records.

                                       COUNT I
                  Violations of the Fair Debt Collection Practices Act
                                   15 U.S.C. § 1692e

       37.    Plaintiff hereby restates, realleges, and incorporates herein by all

foregoing paragraphs as if set forth fully in this Count.

       38.    This Count is brought by Plaintiff, individually and on behalf of the

classes defined above.

       39.    Section 1692e prohibits debt collectors from using false or misleading

misrepresentations or means in their efforts to collect consumer debts.

       40.    Section 1692e(2) specifically prohibits, “The false representation of --

(A) the character, amount, or legal status of any debt; or (B) any services rendered

or compensation which may be lawfully received by any debt collector for the

collection of a debt.”

       41.    Section 1692e(10) specifically prohibits, “The use of any false

representation or deceptive means to collect or attempt to collect any debt.”




                                           8
             Case 7:21-cv-02823 Document 1 Filed 04/01/21 Page 9 of 17




       42.    RMS violated §§ 1692e, e(2), e(2)(B), and e(10) in the form of its

collection letter attached as Exhibit A hereto by misrepresenting the add-on

collection fees as a cost.

       43.    RMS violated § 1692e, e(2)(B), and e(10) in the form of its collection

letter attached as Exhibit A hereto by mischaracterizing or misrepresenting its

authorized compensation amount.

       44.     RMS violated § 1692e, e(2), e(2)(B), and e(10) in the form of its

collection letter attached as Exhibit A hereto by asserting unreasonable and

unauthorized collection costs that bear no reasonable relation to the actual costs of

collection when the underlying Student-University agreement does not disclose the

extent of the penalty or itemize the amount.

       45.    RMS’s practice and conduct described herein damaged Plaintiff and

the class members. RMS told Plaintiff and the class members they were required to

pay unreasonable and unauthorized collection costs to be deemed current. In some

cases, like Plaintiff’s, those represented costs were paid under duress, representing

out-of-pocket losses to Plaintiff and the members of Class B. In all cases, RMS

imposed an additional purported indebtedness in contravention of contract and the

law, leading to derogatory credit reporting and additional collection activities.

These damages represent specific, identifiable, and concrete harms suffered by

Plaintiff and the class members and moreover, Plaintiff and the class members

suffered a concrete and particularized injury traceable to RMS’s conduct violating §

1692e, which can be redressed by judicial decision.




                                            9
            Case 7:21-cv-02823 Document 1 Filed 04/01/21 Page 10 of 17




      WHEREFORE, Plaintiff asks that this Court enter judgment in her favor and

on behalf of the proposed classes and against Defendant Recovery Management

Services, Inc. and award damages as follows:

      (A)     An order certifying that the First Cause of Action may be maintained
              as a class under Rule 23 of the Federal Rules of Civil Procedure and
              appointing Plaintiff and the undersigned counsel to represent the class
              members as previously set forth and defined above

      (B)     Actual and statutory damages under the FDCPA, 15 U.S.C. § 1692k;

      (C)     Reasonable attorneys’ fees, litigation expenses, and costs incurred in
              bringing this action; and

      (D)     Any other relief this Court deems appropriate and just under the
              circumstances.

                                      COUNT II
                 Violations of the Fair Debt Collection Practices Act
                                   15 U.S.C. § 1692f

      46.     Plaintiff hereby restates, realleges, and incorporates herein by all

foregoing paragraphs as if set forth fully in this Count.

      47.     This Count is brought by Plaintiff, individually and on behalf of the

classes defined above.

      48.     Section 1692f provides that a debt collector may not use unfair or

unconscionable means to collect or attempt to collect any debt. This includes, “the

collection of any amount (including any interest, fee, charge, or expense incidental

to the principal obligation) unless such amount is expressly authorized by the

agreement creating the debt or permitted by law.”

      49.     RMS violated §§ 1692f and f(1) in the form of its collection letters

attached as Exhibit A hereto by seeking to collect and in some cases, collecting,



                                           10
            Case 7:21-cv-02823 Document 1 Filed 04/01/21 Page 11 of 17




charges incidental to the principal obligation in excess of the authorized and

permitted amount.

      50.     It is also unfair and unconscionable to falsely represent the amount of

compensation which can be lawfully received for collection services.

      51.     RMS’s practice and conduct described herein damaged Plaintiff and

the class members. RMS sought to collect unreasonable and unauthorized

collection costs from Plaintiff and the class members. In some cases, like Plaintiff’s,

those represented costs were paid under duress, representing out-of-pocket losses to

Class B. In all cases, RMS imposed an additional purported indebtedness in

contravention of contract and the law, leading to derogatory credit reporting and

additional collection activities. These damages represent specific, identifiable, and

concrete harms suffered by Plaintiff and the class members and moreover, Plaintiff

and the class members suffered a concrete and particularized injury traceable to

RMS’s conduct violating § 1692f, which can be redressed by judicial decision.

      WHEREFORE, Plaintiff asks that this Court enter judgment in her favor and

on behalf of the proposed classes and against Defendant Recovery Management

Services, Inc. and award damages as follows:

      (A)     An order certifying that the Second Cause of Action may be
              maintained as a class under Rule 23 of the Federal Rules of Civil
              Procedure and appointing Plaintiff and the undersigned counsel to
              represent the class members as previously set forth and defined above

      (B)     Actual and statutory damages under the FDCPA, 15 U.S.C. § 1692k;

      (C)     Reasonable attorneys’ fees, litigation expenses, and costs incurred in
              bringing this action; and




                                          11
            Case 7:21-cv-02823 Document 1 Filed 04/01/21 Page 12 of 17




      (D)     Any other relief this Court deems appropriate and just under the
              circumstances.

                                      COUNT III
                 Violations of New York General Business Law § 349

      52.     Plaintiff hereby restates, realleges, and incorporates herein by all

foregoing paragraphs as if set forth fully in this Count.

      53.     This Count is brought by Plaintiff, individually and on behalf of the

classes defined above.

      54.     Under New York General Business Law (“GBL”) § 349, deceptive acts

or practices in the conduct of any business conducted in the State of New York are

unlawful.

      55.     Defendant’s preparation and use of letters demanding the payment of

unlawful “costs” and collection of unlawful “costs is a deceptive act.

      56.     Because of Defendant’s deceptive acts, Plaintiff and the members of

Class A were subjected to an additional purported indebtedness.

      57.     Because of Defendant’s deceptive acts, Plaintiff and the members of

Class B were forced to pay unlawful “costs” or lose their ability to enroll in classes

or receive their transcripts.

      58.     As a result of Defendant’s acts, Plaintiff became embarrassed,

humiliated, nervous, upset, anxious, and suffered from emotional distress and fear.

      59.     By and through its acts, omissions, concealments, and

misrepresentations, Defendant violated GBL § 349 with materially misleading and




                                           12
            Case 7:21-cv-02823 Document 1 Filed 04/01/21 Page 13 of 17




consumer-oriented deceptive acts and practices, with a broad impact on consumers

at large, and have done so knowingly or willfully.

      60.     Defendant’s actions constitute egregious acts justifying the imposition

of punitive damages.

      61.     Defendant’s collection actions complained of herein, include sending

written communications to consumers that make false, deceptive, and misleading

representations concerning the character, amount, or legal status of those debts,

constitutes a deceptive business practice in violation of GBL § 349.

      62.     Defendant’s collection actions complained of herein, include sending

written communications to consumers that make false, deceptive, and misleading

representations concerning the services rendered or compensation which may be

lawfully received by Defendant for the collection of those debts, which constitutes a

deceptive business practice in violation of GBL § 349.

      63.     The Defendant’s collection actions complained of herein, also include

the collection and attempted collection of amounts from consumers that are

incidental to the principal obligation, which amounts are not expressly authorized

by the agreement creating the debt or permitted by law, and Defendant made false,

deceptive, and misleading representations to consumers that Defendant is legally

entitled to collect these additional amounts of money, which constitute deceptive

business practices in violation of GBL § 349.




                                          13
            Case 7:21-cv-02823 Document 1 Filed 04/01/21 Page 14 of 17




      64.     Defendant engaged in deceptive acts and practices, in violation of GBL

§ 349 by collecting, and attempting to collect, additional monies from consumers

they were not legally or contractually entitled to collect.

      65.     The Defendant’s actions complained of herein were committed in the

conduct of business, trade, commerce or the furnishing of a service in this state and

constituted a violation of GBL § 349 independent of whether it also constituted a

violation of any other law.

      66.     The Defendant’s actions complained of herein are consumer-oriented,

involving deceptive representations made in form/standardized correspondence with

large numbers of consumers. The violations alleged herein are recurring and have a

broad impact upon the public.

      67.     Indeed, although Plaintiff cannot say with certitude exactly how many

such deceptive form letters were sent over the past three years, it is virtually

certain to be in the hundreds, if not thousands.

      68.     Plaintiff is informed and believes, and on that basis alleges that

Defendant’s collection letters in the form attached hereto as Exhibit A, which makes

false and deceptive representations, coupled with Defendant’s collection of monies

to which it has no legal or contractual entitlement to collect from consumers, is part

of a policy and practice that is designed and has the effect of unlawfully increasing

Defendant’s profits.




                                           14
            Case 7:21-cv-02823 Document 1 Filed 04/01/21 Page 15 of 17




      69.     Defendant’s deceptive acts, by their nature, involve material

misrepresentations of the amounts chargeable to the accounts that Defendant is

attempting to collect.

      70.     Defendant engaged in such conduct in the course of trade and

commerce.

      71.     Defendant knowingly and/or recklessly disregarded the unlawful

nature of the debts it sought to collect from Plaintiff and other similarly situated

consumers in the State of New York.

      72.     As a result of Defendant’s violations of NY GBL § 349, Plaintiff and the

class members have suffered actual and statutory damages, attorney’s fees, and

costs as a result of these violations.

      73.     Defendant’s collection of unlawful “costs” constitutes an egregious act

justifying the imposition of punitive damages.

      WHEREFORE, Plaintiff asks that this Court enter judgment in her favor and

on behalf of the proposed classes and against Defendant Recovery Management

Services, Inc. and award damages as follows:

      (A)     An order certifying that the Third Cause of Action may be maintained
              as a class under Rule 23 of the Federal Rules of Civil Procedure and
              appointing Plaintiff and the undersigned counsel to represent the class
              members as previously set forth and defined above;

      (B)     An award of actual damages or $50.00 whichever is greater, and treble
              damages up to $1000.00, to Plaintiff and each class member under
              GBL § 349(h);

      (C)     An award of punitive damages;




                                          15
            Case 7:21-cv-02823 Document 1 Filed 04/01/21 Page 16 of 17




      (D)     Declaratory relief adjudging that the Defendant’s written collection
              communications, in the form attached hereto as Exhibit A, violate GBL
              § 349(h);

      (E)     Declaratory relief adjudging that the Defendant’s collection of “costs”
              violates GBL § 349(h);

      (F)     Injunctive relief enjoining the Defendant from engaging in the
              unlawfully deceptive acts complained of herein including, but not
              limited to, collecting “costs” from consumers that are incidental to their
              alleged principal obligation, which amounts are not expressly
              authorized by the agreement creating the debt or permitted by law,
              and sending written collection communications, in the forms attached
              hereto as Exhibit A;

      (G)     Attorney fees, litigation expenses, and costs under GBL § 349(h); and

      (H)     Awarding such other and further relief as may be just and proper.


                                     Jury Demand

      74.     Please take notice that Plaintiff demands trial by jury in this action.

Dated:        April 1, 2021

                                                Respectfully submitted,

                                                By: /s/ Brian L. Bromberg
                                                        Brian L. Bromberg
                                                        One of Plaintiff’s Attorneys
Attorneys for Plaintiff

Brian L. Bromberg
Joshua Tarrant-Windt
Bromberg Law Office, P.C.
352 Rutland Road #1
Brooklyn, New York 11225
(212) 248-7906
brian@bromberglawoffice.com
joshua@bromberglawoffice.com

Stacy M. Bardo (pro hac vice admission forthcoming)
Bardo Law, P.C.



                                           16
          Case 7:21-cv-02823 Document 1 Filed 04/01/21 Page 17 of 17




22 West Washington Street, Suite 1500
Chicago, Illinois 60602
(312) 219-6980
stacy@bardolawpc.com

                     DOCUMENT PRESERVATION DEMAND

      Plaintiff hereby demands that the Defendant take affirmative steps to
preserve all recordings, data, documents, and all other tangible things that relate to
Plaintiff and the events described herein. If Defendant is aware of any third party
that has possession, custody, or control of any such materials, Plaintiff demands
that Defendant request that such third party also take steps to preserve the
materials.


                                              By: /s/ Brian L. Bromberg
                                              One of Plaintiff’s Attorneys




                                         17
